Press Release Exhibit 99.1 EagleBulk Shipping Inc. Reports Third Quarter 2009 Results NEW YORK, NY, November 4, 2009 Eagle Bulk Shipping Inc. (Nasdaq: EGLE) today announced its results for the third quarter of 2009. Third quarter 2009 highlights included: · Net Income, as adjusted for one-time, non-cash charge relating to the amendment to the Company's credit facility, of $3.9 million or $0.06 per share (based on a weighted average of 62.0 million shares).Net Income for the quarter without this adjustment was $0.5 million or $0.01 per share. · Net Revenues were $41.6 million; · EBITDA, as adjusted for exceptional items under the terms of the Company's credit agreement, was $25.0 million; · Fleet utilization rate for the third quarter was 99.7%. · Four vessels in the fleet were chartered on rates that are tied to the Baltic Supramax Index ("BSI") Subsequent to the close of the third quarter, Eagle Bulk successfully took delivery of the Bittern, a 58,000 dwt Supramax dry bulk vessel. The vessel immediately entered service into a previously contracted ten year time charter. The charter rate through December 2014 is $18,850 per day; thereafter the contract converts to a profit-sharing charter with a base rate of $18,000 per day. In aggregate, the Bittern is expected to contribute approximately $62 million in minimum contracted revenue. Sophocles N. Zoullas, Chairman and Chief Executive Officer, commented, "Eagle Bulk's third quarter performance highlights steady cash flow and continued solid operating performance, with a utilization rate of 99.7%. During the quarter, we opportunistically sought to balance our fixed-rate charters with four index-based charters that are performing well. Looking forward, charter coverage of 63% for 2010 will ensure revenue stability with upside potential, while newbuild deliveries increase EBITDA." Mr.
